Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civ. A. No. 15-cv-02156-PAB-KMT

   MATTHEW PRIM, Individually and On Behalf of All Others Similarly Situated,

          Plaintiff,

   v.

   ENSIGN UNITED STATES DRILLING, INC.,

          Defendant.


         PLAINTIFF’S UNOPPOSED MOTION FOR FINAL COLLECTIVE ACTION
        CERTIFICATION OF SETTLEMENT CLASS AND FINAL APPROVAL OF THE
                       PARTIES’ SETTLEMENT AGREEMENT



   1.     SUMMARY.

          On September 30, 2019, the Court granted Prim’s Unopposed Motion for Preliminary

   Conditional Certification of Proposed Settlement Class and Preliminary Approval of the Parties’

   Proposed Settlement and Notice to Putative Class Members (ECF No. 49). See ECF No. 51.

          In accordance with the Court’s preliminary approval Order, Prim and the Settlement

   Administrator distributed the Court-approved notice to the 336 Putative Class Members. See

   Declaration of Michael Josephson, attached as Exhibit 1, at ¶ 20. The settlement “opt-in” period
   closed on January 4, 2020. Id. at ¶ 21. In total, nearly half of the Putative Class Members (163

   individuals or 49%) timely executed and returned the Court-approved Claim Form and Release.

   Id. at ¶ 22. These Settlement Class Members claimed approximately 58% of the Net Settlement

   Amount ($290,337.72) and their average pro rata share amounts to $1,781.23. Id.

          Prim seeks final collective action certification of a Settlement Class consisting of “all

   hourly oilfield employees who worked for Ensign from January 18, 2014 through January 18, 2017

                                                  1
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 2 of 16




   who received Operator Safety Bonuses and Mud Bonuses and timely executed and returned a

   Claim Form and Release.” (the “Settlement Class Members”).

   2.     FACTUAL & PROCEDURAL BACKGROUND.

          A.      The Lawsuit and the Parties’ Claims.

          Ensign employed Prim and the Settlement Class Members as non-exempt hourly

   employees and paid them Operator Safety Bonuses and Mud Bonuses (the Contested Bonuses) in

   addition to their hourly pay. Prim alleged Ensign improperly excluded the Contested Bonuses from

   the calculation of his and the Settlement Class Members’ overtime rates, and that the Contested

   Bonuses should have been included because the Contested Bonuses were non-discretionary.

   Ensign admitted the Settlement Class Members received the Contested Bonuses, and that Ensign

   did not include the Contested Bonuses in the Putative Class Members’ regular rate in calculating

   overtime. However, Ensign argued the Contested Bonuses were discretionary and thus excludable

   from the regular rate, and that it paid the Settlement Class Members in full because other bonuses

   were properly accounted for. Ensign further argued it acted in good faith with respect to its

   payment practices and denied any violation of the FLSA was willful or that any class of similarly

   situated employees existed.

          B.      The Settlement Agreement.

          As preliminarily determined by the Court, the terms of the Agreement are reasonable,

   appropriate, and fair to all parties and individuals involved and will confer a substantial benefit

   upon the Settlement Class Members.

                i.    Settlement Amount and Formula for Distribution.

          The proposed settlement obligated Ensign to pay up to a maximum settlement amount of

   $815,000.00. ECF No. 49 at *13. If finally approved, all claims, including claims for attorneys’

   fees ($282,250.00, which is 35% of the Gross Settlement Amount), costs (not to exceed

   $3,500.00), settlement administration costs (not to exceed $15,000.00), and an enhancement


                                                   2
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 3 of 16




   payment for Prim ($7,500.00) will be deducted from the Gross Settlement Amount to form the Net

   Settlement Amount ($503,750.00). Id. at *13-14, 23. The Net Settlement Amount will be divided

   among the Putative Class Members on a pro rata basis, and the portion of the Net Settlement

   attributed to workers who elected not to participate will be returned to Ensign. Id.

          Because the settlement follows the opt-in structure of the FLSA, only the Settlement Class

   Members (who timely returned an executed Claim Form and Releases) are eligible to receive a

   settlement payment. 29 U.S.C. § 216(b). Each Settlement Class Member will receive their actual

   pro-rata share of the money they are allegedly owed based on corrected regular rate calculations

   incorporating the Contested Bonuses (calculated based on each individual’s total compensation,

   bonuses received, and weeks worked during the class period), the amounts of which the Court

   preliminarily approved. See ECF No. 49 at *14, 23; ECF No. 51. Fifty percent of each settlement

   award will be treated as back wages subject to state and federal income tax withholding, while the

   other fifty percent will be designated as non-wage penalties/liquidated damages. ECF No. 49 at

   *14.

                ii.   Scope of Releases.

          If finally approved, Prim and the Settlement Class Members, in exchange for compensation

   under the settlement, will provide Ensign with a limited wage and hour release, which will release

   Ensign from all state and federal wage related claims asserted or that could have been asserted in

   this Lawsuit (the Released Claims). See ECF No. 49-1 at ¶ 9(r). In addition to the Released Claims

   and in exchange for release and other representations and warranties (including the payment of an

   enhancement award), Prim further agreed to provide Ensign with a general release of claims. Id.

   at ¶ 10(a). The Court preliminarily approved the same. ECF No. 51.

          C.      Settlement Notice and Participation in the Settlement.

          On November 5, 2019, in accordance with the Agreement (ECF No. 49-1) and the

   preliminary approval order (ECF No. 51), the Settlement Administrator distributed the Court-


                                                    3
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 4 of 16




   approved Notice of Settlement and Settlement Consent Form (ECF No. 49-2) to the Putative Class

   Members. Declaration of Will Henry, CPT Administrator attached as Exhibit 2 at ¶7. 1 Pursuant to

   the Agreement, on December 5, 2019, the Settlement Administrator distributed an identical

   reminder notice by mail and email (if applicable) to those Putative Class Members who had not

   yet executed and returned the Court-approved Claim Form and Release. Id. The Putative Class

   Members had until January 4, 2020 to execute and return the Court-approved Claim Form and

   Release.
          The results from the distribution of the Notice were overwhelmingly positive. In total,

   nearly half of the Putative Class Members (163 individuals or 49%) timely executed and returned

   the Court-approved Claim Form and Release to Prim’s counsel or the Settlement Administrator.

   Id. at ¶ 10. These Settlement Class Members claimed 58% of the Net Settlement Amount allocated

   to the Putative Class Members ($290,337.72), and their average pro rata share amounts to

   $1,781.23. Id. at ¶ 11. This is a substantial benefit per Settlement Class Member.

          A list of the individuals who participated in the settlement is attached as Exhibit D to

   Henry’s Declaration. 2

   3.     THE COURT SHOULD GRANT FINAL COLLECTIVE CERTIFICATION OF THE PARTIES’
          PROPOSED SETTLEMENT CLASS.
          The Court conditionally certified a Putative Class consisting of “all hourly oilfield

   employees who worked for defendant from January 18, 2014 through January 18, 2017 who

   received Operator Safety Bonuses and Mud Bonuses.” ECF No. 51 at *3-6. Prim now seeks final

   collective certification of the Parties’ proposed Settlement Class, which consists of “all hourly

   oilfield employees who worked for Ensign from January 18, 2014 through January 18, 2017 who

   1
    A copy of the Court Approved Notice documents are attached as Exhibit A to the Declaration of
   Will Henry.
   2
     Exhibits B and C to Henry’s Declaration are those individuals with no mailing address (4) and
   the individuals with undeliverable notices (14)

                                                   4
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 5 of 16




   received Operator Safety Bonuses and Mud Bonuses and who timely executed and returned a

   Claim Form and Release.”

          Prim alleges he and the Settlement Class Members were all non-exempt hourly employees

   of Ensign who all regularly worked more than 40 hours per week during the applicable time period.

   ECF No. 1 at *2, ¶ 7; ECF No. 49-3 at ¶¶ 2-3; 49-4 at ¶¶ 2-3. In addition to hourly compensation,

   Ensign paid Prim and all Settlement Class Members the Contested Bonuses (which Prim contends

   are non-discretionary because Ensign guaranteed and provided these bonuses, in part, to induce

   the Putative Class Members to work safely and efficiently and to encourage them to remain Ensign

   employees). ECF No. 49-3 at ¶¶ 4-11; ECF No. 49-4 at ¶¶ 4-11; see, e.g., ECF Nos. 49-6–49-8.
   Prim contends Ensign paid the Contested Bonuses to Prim and the Settlement Class Members

   regardless of any individualized factors. ECF No. 49-3 at ¶ 8; ECF No. 49-4 at ¶ 8.

          Prim further contends he and the Settlement Class Members all received the Contested

   Bonuses, but that Ensign excluded them from its calculation of the Settlement Class Members’

   regular rate of pay in calculating overtime. ECF No. 49-3 at ¶¶ 9-11; ECF No. 49-4 at ¶¶ 9-11;

   ECF No. 49-5 at ¶¶ 3-5; see, e.g., ECF Nos. 46-6-46-7. Prim contends the Contested Bonuses

   should not have been excluded from their overtime calculations because the Contested bonuses

   were non-discretionary. ECF No. 49 at *3, 7. In this regard, Prim alleges Ensign informed him and

   the other Settlement Class Members when they were hired that they would receive Operator Safety

   Bonuses upon certain events (such as the completion of a project where no injuries or accidents

   occurred) and would receive Mud Bonuses based on the number of days they worked. Id. at *2-3.

          Although Ensign disagrees the Contested Bonuses were non-discretionary (and thus

   excludable), Ensign asserted affirmative defenses applicable to all Settlement Class Members. See,

   e.g., ECF No. 11 at pp. 7-8. For example, Ensign stated it “properly accounts for non-discretionary

   bonuses in calculating the regular rates of pay,” that it “did not willfully deprive Prim or any

   employee of any wages,” and that no Putative Class Member is entitled to any recovery because


                                                   5
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 6 of 16




   Ensign acted in good faith. Id. at p. 8.

          These facts more than meet any standard for final collective action certification under 29

   U.S.C. § 216(b). This is true even under the stricter, post-discovery standard (which evaluates the

   “disparate factual and employment settings of the individual plaintiffs; the various defenses

   available to defendant which appear to be individual to each plaintiff; fairness and procedural

   considerations and whether plaintiffs made [any required filings] before instituting suit,”) and

   under the Rule 23 class action standard (both the requirements (numerosity, commonality,

   typicality, and adequacy of representation) and the requirement that common questions of fact

   predominate).

   4.     THE COURT SHOULD FINALLY APPROVE THE PARTIES’ AGREEMENT.
          The Parties seek final Court approval of their Agreement (ECF No. 49-1). The Agreement

   represents a fair compromise of a bona fide dispute. The Agreement covers the claims of the

   Settlement Class Members who worked during the relevant period and provides them with a

   meaningful recovery of the compensation they are allegedly due. If finally approved, the

   Settlement Class Members will receive their pro rata share of the settlement. The Agreement was

   the result of arm’s-length negotiations, conducted by experienced counsel for all Parties, after

   formally and informally exchanging information over the course of multiple months. The terms of

   the Agreement are reasonable, appropriate, and fair to all parties and individuals involved.

          A.       Final Approval of the Agreement is Appropriate.

          The Agreement represents a fair compromise of a bona fide dispute concerning the legality

   of Ensign’s compensation practices with respect to the Settlement Class Members. To approve the

   settlement agreement, the Court must find: (1) the litigation involves a bona fide dispute; (2) the

   proposed settlement is fair and equitable to all parties concerned; and (3) the proposed settlement

   contains a reasonable award of attorneys’ fees. See Lynn’s Food Stores, Inc. v. United States, 679

   F.2d 1350, 1353 (11th Cir. 1982).


                                                    6
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 7 of 16




                 i.   A Bona Fide Dispute Existed.

          The Court previously found a bona fide dispute exists. ECF No. 51 at *8. The Parties

   contested the claims and defenses asserted. Prim alleged the Settlement Class Members received

   the Contested Bonuses from Ensign and the bonuses were non-discretionary and should have been

   included in their overtime calculations. See 29 C.F.R. § 778.211(c); ECF No. 149-3 at ¶¶ 4-9; ECF

   No. 149-4 at ¶¶ 4-9; ECF No. 149-7; see, e.g., ECF Nos. 149-6-149-8. On the other hand, Ensign

   argued the Contested Bonuses were discretionary and excludable from the Settlement Class

   Members’ overtime rates. See 29 C.F.R. § 778.211(b); ECF No. 11 at ¶¶ 28-29; ECF No. 149-5 at

   ¶¶ 3-4. The Parties further disagreed on whether Prim could satisfy his burden to demonstrate that

   Ensign acted willfully, which in turn affects whether Prim could recover compensation for two

   years or three years. See 29 U.S.C. § 255.

          Prim contends Ensign either knew the Contested Bonuses were non-discretionary or

   recklessly disregarded the potential such bonuses were non-discretionary in excluding them from

   the overtime calculations, in part because other lawsuits against oilfield companies involve regular

   rate violations for excluding similar bonuses. In contrast, Ensign maintained it “properly accounts

   for non-discretionary bonuses in calculating the regular rates of pay,” the specific terms of the

   Contested Bonuses made them discretionary, and it “did not willfully deprive Prim or any

   employee of any wages,” and at all times acted in good faith. ECF No. 11 at p. 8; ECF No. 49-5

   at ¶¶ 4-6. Prim also contends Ensign would not be able to meet its burden to prove that it acted in

   good faith, which would implicate the amount, if any of liquidated damages. See 29 U.S.C. § 260.

   Ensign maintained it always acted in good faith, and damages (if any) should be unliquidated and

   be recovered only for a two-year period.

                ii.   The Settlement is Fair and Reasonable.

          The Court found the Parties’ settlement to be fair and reasonable. ECF No. 51 at *10. All

   of the Parties (including their respective Counsel) agree. To be fair and reasonable, an FLSA


                                                    7
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 8 of 16




   settlement must provide adequate compensation to the employees and must not frustrate the FLSA

   policy rationales. Id. at *8. Courts considering both individual and collective settlements under the

   FLSA turn to the factors for evaluating the fairness of a class action settlement. See, e.g., Dail v.

   George A. Arab Inc., 391 F. Supp. 2d 1142, 1146 (M.D. Fla. 2005) (evaluating individual action);

   Collins, 568 F. Supp. 2d at 721 (evaluating collective action). The Tenth Circuit considers the

   following factors when deciding whether to approve a class-action settlement under FED. R. CIV.

   P. 23(e): (1) whether the parties fairly and honestly negotiated the settlement; (2) whether serious

   questions of law and fact exist which place the ultimate outcome of the litigation in doubt; (3)

   whether the value of an immediate recovery outweighs the mere possibility of future relief after

   protracted litigation; and (4) the judgment of the parties that the settlement is fair and reasonable.

   Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002).

                      a. The Parties Fairly and Honestly Negotiated the Agreement.

          The Parties’ settlement is the result of arm’s-length negotiations by attorneys experienced

   in litigating federal and stage wage and hour disputes. ECF No. 49 at *22. Both sides have

   considerable experience in prosecuting, defending, and settling federal and state wage and hour

   claims and, in this case, were particularly well-informed as to the facts and circumstances of the

   litigation. Id. Further, Prim approves of the Agreement because he and the Settlement Class

   Members are receiving a substantial benefit. Id. After the Parties reached an agreement to settle,

   the Parties engaged in extensive negotiations concerning the specific terms of the Agreement, the

   notice program, and the scope of the release. The settlement documents ultimately approved and

   executed by the Parties are the result of very comprehensive discussions, as well as exhaustive and

   hard-fought negotiations, and nothing about the settlement is the result of fraud or collusion.

                      b. Serious Questions of Law and Fact Exist Placing the Ultimate Outcome
                         in Doubt.
          As discussed, serious questions of law and fact exist, which places the ultimate outcome



                                                     8
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 9 of 16




   of this litigation in doubt absent the Parties’ Agreement. Prim’s Counsel carefully assessed the

   probability of ultimate success on the merits and the risks of establishing liability and damages.

   While Prim’s Counsel certainly believes Prim’s claims relating to regular rate violations are strong

   and can be proven at trial, a finding of liability is never assured, especially in complex, hyper-

   technical litigation. Even with a strong factual and legal case, the Settlement Class Members face

   significant risks in establishing liability and damages. Prim alleged hyper-technical regular rate

   violations of the FLSA. Although Prim’s Counsel felt strongly the Contested Bonuses were non-

   discretionary and should have been included in the overtime calculations, the Court easily could

   have determined all, or part of, the Contested Bonuses were discretionary. See 29 C.F.R § 778.208;

   29 C.F.R. § 778.211(b). Even assuming Prim proved Ensign’s exclusion of the Contested Bonuses

   violated the FLSA, Prim may not have been able to prove Ensign’s violation was willful, thus

   negating an entire year’s worth of potential damages. Further risks existed including summary

   judgment on the merits and any appeal.

                      c. The Value of an Immediate Recovery Outweighs the Mere Possibility
                         of Future Relief After Protracted Litigation.
          Given the Parties’ dispute over the facts and law, the value of an immediate recovery

   outweighs the mere possibility of future relief after protracted litigation. As the Court noted, the

   Net Settlement Amount reflects an adequate compromise in light of the disputed questions of law

   and fact in this case and the risks inherent in continued litigation. ECF No. 51 at *10. There is no

   question the value of the Agreement represents fair value for the Settlement Class Members.

   Numerous workers will receive compensation in lieu of back wages and penalty damages under

   federal law without the risk or expense of protracted litigation and trial. This is particularly

   significant under the circumstances presented herein considering the wavering oil and gas

   economy and the Parties’ fundamental disagreements as to the merits of Prim’s claims and the

   possibility the Settlement Class Members could receive no money at all. Each Settlement Class


                                                    9
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 10 of 16




   Member will recover a specified amount calculated based upon his/her employment history with

   Ensign during the relevant period.

           If approved, Ensign will pay up to a Gross Settlement Amount of $815,000.00. ECF No.

   49 at *13. Of that amount, an estimated $285,200.00 will go toward attorney’s fees, $3,500.00 will

   pay for out-of-pocket costs incurred by Prim’s Counsel, $15,000.00 pay for settlement

   administration costs, and $7,500.00 will be paid to Prim as an enhancement award. Id. In

   preliminarily approving the Agreement, the Court found both the payment for such claims and the

   amounts thereof reasonable. ECF No. 51. The remaining sum ($503,750.00 – nearly 75% of

   Ensign’s exposure for unliquidated back wages for the entire three-year statutory period utilized)

   constitutes the Net Settlement Amount which was allocated among the 336 Putative Class

   Members on a pro rata basis. ECF No. 49 at *14, 23.

           As previously noted, the results from the distribution of the Notice were overwhelmingly

   positive. In total, nearly half of the Putative Class Members (163 individuals or 49%) timely

   executed and returned the Court-approved Claim Form and Release to Prim’s counsel or the

   Settlement Administrator. Ex. 2 at ¶ 10. These Settlement Class Members claimed 58% of the Net

   Settlement Amount allocated to the Putative Class Members ($290,337.72) and their average pro

   rata share amounts to $1,781.23. Id. at ¶11. This is a substantial benefit per Settlement Class

   Member, the value of which outweighs the mere possibility of future relief following continued

   litigation.

                      d. The Proposed Enhancement Award is Reasonable.

           The Court found the proposed $7,500.00 enhancement award to Prim reasonable. ECF No.

   51 at *10. When evaluating the reasonableness of an incentive award, courts may consider factors

   such as the actions the plaintiff took to protect the interests of the class, the degree to which the

   class has benefited from those actions, the amount of time and effort the plaintiff expended in

   pursuing the litigation, and reasonable fears of retaliation. Pliego v. Lose Arcos Mexican


                                                    10
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 11 of 16




   Restaurants, 313 F.R.D. 117, 131 (D. Colo. 2016. Courts in this District (including this Court)

   have found similar incentive awards reasonable in other FLSA/employment cases. See, e.g., id.;

   Aragon v. Clear Water Products, LLC, No. 15-cv-02821-PAB-STV, 2018 WL 6620724, at *8 (D.

   Colo. Dec. 18, 2018) (Brimmer, J.).

          Ensign does not oppose the award. Doc. 49-5 at ¶ 10. The enhancement award represents

   only 0.0092% of the Gross Settlement Amount (and 0.0149% of the Net Settlement Amount) and

   is intended to recognize Prim’s initiative and efforts on behalf of the Settlement Class Members

   and the time and effort he contributed to this Lawsuit (and its settlement) and to compensate him

   for agreeing to a general release of claims. Prim took a substantial risk in bringing this case

   forward. Prim also expended significant effort and time, participating in all stages of the litigation

   to help ensure the Settlement Class Members recovered their unpaid wages. ECF No. 49 at *27.

   There is no question the Settlement Class Members stand to benefit from Prim’s contribution. See

   ECF No. 51 at *11.

               iii.   The Agreement Has a Reasonable Award of Attorneys’ Fees and Costs.

          An award of attorneys’ fees under the FLSA is mandatory, with the amount of the fees

   within the discretion of the Court. Ali v. Jerusalem Restaurant, Inc., No. 14-cv-00933-MEH, 2015

   WL 1345326, at *5 (D. Colo. Mar. 23, 2015). An award is reasonable if it is “adequately

   compensatory to attract competent counsel yet which avoids a windfall for lawyers.” Hensley v.

   Eckerhart, 461 U.S. 424, 437 (1983). In assessing the reasonableness of attorney fee awards in

   class actions, some courts within the Tenth Circuit have considered twelve factors identified by

   the Fifth Circuit in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), which

   are historically applied in performing a lodestar analysis. 3 In preliminarily approving the Parties’

   3
     These factors include: (1) the time and labor required; (2) the novelty and difficulty of the
   questions; (3) the skill requisite to perform the legal service properly; (4) the preclusion of
   employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the
   fee is fixed or contingent; (7) time limitations imposed by client or the circumstances; (8) the


                                                    11
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 12 of 16




   Agreement, the Court found the Johnson factors weighed in favor of approving Prim’s requested

   attorney’s fees ($285,250.00, or approximately 35% of the Gross Settlement Amount) and out-of-

   pocket costs ($3,500.00). ECF No. 51 at *18; ECF No. 49-1 at *7-8. Prim and Class Counsel also

   believe the Agreement’s provision concerning attorney’s fees and costs is fair and reasonable and,

   if approved, Ensign does not oppose the same. ECF No. 49-5. 4

          The Court found “the time and labor factor weighs in favor of the requested fee award.”

   ECF No. 51 at *15. Prior to granting preliminary approval, Prim’s Counsel and their staff spent

   over 240 hours working on this matter. ECF No. 49-9 at *5. Since then, Prim’s Counsel estimates

   his firm and their staff have spent in excess of 25 hours in total aiding in the administration of the

   settlement, answering Putative Class Members’ questions, and moving for final approval. Ex. 1 at

   Footnote 1. Counsel is experienced and skilled in handling FLSA matters like this. ECF No. 49 at

   *31. Cases involving employee overtime rights are governed by highly technical and specialized

   state and federal wage statutes and regulations. Two fundamental questions governed this case: (1)

   whether the Contested Bonuses were non-discretionary and thus includable in the Putative Class

   Members’ overtime calculations; and (2) whether this question could be resolved on a collective

   action basis. Analysis of these questions and effective prosecution of these claims required not

   only extensive knowledge of applicable caselaw and regulations, but also insight on successfully

   litigating cases under the FLSA. Although FLSA cases are not novel, FLSA work is a specialized

   area of law where extra skill is needed to litigate. Whittington, 2013 WL 6022972 at *6.


   amount involved and the results obtained; (9) the experience, reputation and ability of the
   attorneys; (10) the undesirability of the case; (11) the nature and length of the professional
   relationship with the client; and (12) awards in similar cases. See Whittington v. Taco Bell of Am.,
   Inc., No. 10-cv-01884-KMT-MEH, 2013 WL 6022972, at *5 (D. Colo. Nov. 13, 2013).
   4
     In further support of his request for final approval of his reasonable attorney’s fees and costs,
   Prim specifically incorporates herein by reference the reasons he set forth in detail in his Motion
   for Preliminary Approval of the Parties’ Proposed Settlement. ECF No. 49 at *27-38.


                                                    12
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 13 of 16




          Further, as courts in this District have noted, attorneys handling large classes such as this

   (a case involving nearly 350 individuals) are precluded by the ticking of the clock from taking

   other cases given that counsel took a chance on a possible recovery in a contingent fee case rather

   than strictly working on an hourly basis. Id. Class Counsel spent significant time and incurred out-

   of-pocket expenses, remuneration for which was entirely contingent on the outcome of the matter,

   thus making the litigation relatively undesirable and risky. See Aragon, 2018 WL 6620724 at *6. 5

   As the Court correctly noted, “the novelty of the questions presented and the skill required in

   litigating this case weighs in favor of approving the proposed fee award,” as did the fact “class

   counsel represented plaintiff on a contingency fee basis[.]” ECF No. 51 at *15-16. And in

   preliminarily approving the requested attorney’s fees, the Court found “the requested thirty-five-

   percent fee is within the customary range of attorney’s fees.” Id. at *16; see, e.g., Lucken Family

   Ltd. Partnership, 2010 WL 5387559 at *5-6 (“The customary fee awarded to class counsel in a

   common fund settlement is approximately one third of the total economic benefit bestowed on the

   class.”); Brody v. Hellman, 167 P.3d 192, 203 (Colo. App. 2007).

          Perhaps most importantly, the Court noted “the amount involved and the results obtained”

   weighed in favor of approving the Parties’ proposed fee arrangement. ECF No. 51 at *16. “[T]he

   most critical factor in determining the reasonableness of a fee award is the degree of success

   obtained.” Farrar v. Hobby, 506 U.S. 103, 114 (1992). Prim’s Counsel recovered $815,000.00 on

   behalf of approximately 340 Putative Class Members and secured an award that was 75% of the

   maximum potential recovery. After distributing the Court-approved settlement documents, nearly

   half of the Putative Class Members timely executed and returned the Court-approved Claim Form


   5
     The Court could have determined all or part of the Contested Bonuses were discretionary and
   thus no regular rate violation occurred. See 29 C.F.R § 778.208; 29 C.F.R. § 778.211(b). Even
   assuming Prim proved Ensign’s exclusion of the Contested Bonuses violated the FLSA, Prim may
   not have been able to prove Ensign’s violation was willful (negating a year of damages). These
   facts made taking this case extremely risky.

                                                   13
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 14 of 16




   and Release to obtain their pro rata share of the Net Settlement Amount. Ex. 2 at ¶ 10. In doing

   so, the Settlement Class Members claimed approximately 58% of the Net Settlement Amount and

   the average pro rata share amounts to $1,781.23. Id. at ¶ 11. This is a substantial benefit per

   Settlement Class Member that, given the risks involved, “the relief provided by the settlement

   represents a favorable result for the settlement class.” ECF No. 51 at *16.

          Prim’s request for a percentage fee award is further reasonable when cross-checked with

   the lodestar amount. Prim’s Counsel seeks $121,860.00 for 263.5 total hours of work spent on the

   case. ECF No. 49-9 at *6, ¶ 17. This requested fee reflected a 2.34 multiplier of the lodestar

   amount, which is within the range of multipliers approved in other class or collective action cases.

   See Miniscribe Corp. v. Harris Trust Co. of California, 309 F.3d 1234, 1245 (10th Cir. 2002)

   (affirming approval of 2.57 lodestar multiplier); see also Mishkin v. Zynex, Inc., No. 09-cv-00780-

   REB-KLM, 2012 WL 4069295, at *2 (D. Colo. Sept. 14, 2012) (collecting cases from this district

   ranging from a 2.5 multiplier to a 4.6 multiplier). This amount goes up if the additional 25 hours

   of time post-preliminary approval is included. Moreover, the hourly rates charged by Prim’s

   Counsel 6 are generally consistent with the rates in this District. Aragon, 2018 WL 6620724 at *7;
   Shaw, 2015 WL 1867861 at *8. “Even if the rate [$650] is slightly higher than the rates customarily

   charged in this area, the [2.34] multiplier is lower than the lodestar multipliers that have been

   approved in other class action cases in this District.” Aragon, 2018 WL 6620724, at *7; see also

   Mishkin, 2012 WL 4069295, at *2.

                      a. The Parties’ Agreement Does Not Undermine the Purpose of the FLSA.

          As the Court noted, the Parties’ Agreement does not undermine the purposes of the FLSA.

   ECF No. 51 at *11-12. In addition to Prim, approximately 340 similarly situated workers received

   6
    Specifically, Michael Josephson spent 80 hours (at $650/hour), Rex Burch spent 12.5 hours (at
   $650/hour), Lindsay Itkin spent 147 hours (at $400/hour), and experienced legal assistants spent
   25 hours (at between $125 and $140/hour) litigating and bringing this case to resolution prior to
   preliminary approval. Id. at *5.

                                                   14
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 15 of 16




   Contested Bonuses which were not included in their overtime calculations. And, “if such policy is

   not remedied, these circumstances could recur.” Id. at *11. Further, Ensign had no known history

   of non-compliance with the FLSA. Id.

   5.     CONCLUSION.

          For the reasons set forth in detail herein, the Court should finally certify the Parties’

   proposed Settlement Class as a collective action and finally approve the Parties’ Agreement.

                                             Respectfully Submitted,

                                              By:/s/ Lindsay R. Itkin
                                                 Michael A. Josephson
                                                 Texas State Bar No. 24014780
                                                 Lindsay R. Itkin
                                                 Texas State Bar No. 24068647
                                                 JOSEPHSON DUNLAP, LLP
                                                 11 Greenway Plaza, Suite 3050
                                                 Houston, Texas 77046
                                                 Tel: (713) 352-1100
                                                 Fax: (713) 352-3300

                                                 Richard J. (Rex) Burch
                                                 Texas State Bar No. 24001807
                                                 BRUCKNER BURCH, P.L.L.C.
                                                 8 Greenway Plaza, Suite 1500
                                                 Houston, Texas 77046
                                                 Tel: (713) 877-8788
                                                 Fax: (713)877-8065

                                              ATTORNEYS IN CHARGE FOR PLAINTIFFS

                               CERTIFICATE OF CONFERENCE

          I hereby affirm that Counsel for Plaintiff conferred with Counsel for Defendant regarding
   the subject matter of this Motion and that Defendant is unopposed to the relief sought herein.
   Following the Parties’ successful settlement negotiations and the Court’s granting of preliminary
   approval, Counsel for Plaintiff and Counsel for Defendant exchanged drafts of this Motion and
   corresponding exhibits.

                                                   /s/ Lindsay R. Itkin
                                                   Lindsay R. Itkin

                                                  15
Case 1:15-cv-02156-PAB-KMT Document 52 Filed 01/27/20 USDC Colorado Page 16 of 16




                                 CERTIFICATE OF SERVICE

           I served this document via the Court’s ECF System in accordance with the Federal Rules
   of Civil Procedure.

                                                  /s/ Lindsay R. Itkin
                                                  Lindsay R. Itkin




                                                16
